

116 HR 4666 IH: To amend title XVIII of the Social Security Act to provide certain low-income territorial residents with automatic eligibility for premium and cost-sharing subsidies under the Medicare program, and for other purposes.
U.S. House of Representatives
2019-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4666IN THE HOUSE OF REPRESENTATIVESOctober 11, 2019Ms. Shalala (for herself and Mr. Soto) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide certain low-income territorial residents
			 with automatic eligibility for premium and cost-sharing subsidies under
			 the Medicare program, and for other purposes.
	
		1.Automatic eligibility of certain low-income territorial residents for premium and cost-sharing
			 subsidies under the Medicare program; sunset of enhanced allotment program
			(a)Automatic eligibility of certain low-Income territorial residents for premium and cost-Sharing
			 subsidies under the Medicare program
 (1)In generalSection 1860D–14(a)(3) of the Social Security Act (42 U.S.C. 1395w–114(a)(3)) is amended— (A)in subparagraph (B)(v)—
 (i)in subclause (I), by striking and at the end; (ii)in subclause (II), by striking the period and inserting ; and; and
 (iii)by inserting after subclause (II) the following new subclause:  (III)with respect to plan years beginning on or after January 1, 2021, shall provide that any part D eligible individual who is enrolled for medical assistance under the State Medicaid plan of a territory (as defined in section 1935(f)) under title XIX (or a waiver of such a plan) shall be treated as a subsidy eligible individual described in paragraph (1).; and
 (B)in subparagraph (F), by adding at the end the following new sentence: The previous sentence shall not apply with respect to eligibility determinations for premium and cost-sharing subsidies under this section made on or after January 1, 2021..
 (2)Conforming amendmentSection 1860D–31(j)(2)(D) of the Social Security Act (42 U.S.C. 1395w–141(j)(2)(D)) is amended by adding at the end the following new sentence: The previous sentence shall not apply with respect to amounts made available to a State under this paragraph on or after January 1, 2021..
				(b)Sunset of enhanced allotment program
 (1)In generalSection 1935(e) of the Social Security Act (42 U.S.C. 1396u–5(e)) is amended— (A)in paragraph (1)(A), by inserting after such State the following: before January 1, 2021; and
 (B)in paragraph (3)— (i)in subparagraph (A), in the matter preceding clause (i), by inserting after a year the following: (before 2021); and
 (ii)in subparagraph (B)(iii), by striking a subsequent year and inserting each of fiscal years 2008 through 2020. (2)Territory definedSection 1935 of the Social Security Act (42 U.S.C. 1396u–5) is amended by adding at the end the following new subsection:
					
 (f)Territory definedIn this section, the term territory means Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, and American Samoa.. 